Citation Nr: 1137860	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for muscle spasms of the thoracic spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial rating higher than 10 percent for service-connected left knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In July 2010, the Board remanded the claims of entitlement to an initial compensable rating for muscle spasms of the thoracic spine and entitlement to service connection for a left knee disorder.  In a July 2011 rating decision, the RO granted service connection for a left knee disorder.  This is considered a full grant of the issue on appeal and, as such, entitlement to service connection for a left knee disorder is no longer on appeal.  However, the Veteran's representative submitted a notice of disagreement to the 10 percent rating assigned to the left knee, and the RO did not send a statement of the case (SOC).  Therefore, that issue is addressed in the Remand section below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last Remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a July 2010 Remand, the AMC was directed to obtain a VA examination for the Veteran's spine disability.  The examiner was directed to describe the complete range of motion of the Veteran's lumbosacral spine, including accurately measuring and reporting where any recorded pain began when measuring limitation of motion. 

The Veteran was afforded a VA examination in September 2010.  The examiner reported the Veteran's range of motion measurements with no numerical notation of pain occurring at any degree.  However, the examiner commented that there was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.   

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that he is no longer employed due to his back pain.  See September 2011 Written Brief Presentation.  The Board finds that the record raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance.

Finally, the Board notes that the Veteran was granted service connection for a left knee disability in a July 2011 rating decision.  In September 2011, the Veteran's representative indicated that the Veteran disagrees with the 10 percent rating assigned.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and associate them with the claims file.  

2.  Give the Veteran appropriate VCAA notice concerning his claim for a TDIU rating.

3.  Ask the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment or the performance of his job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

4.  Schedule the Veteran for VA examinations to determine the current levels of severity of his service-connected disabilities, which to date are: muscle spasms of the thoracic spine and left knee condition.

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, and the rating schedule for the Knee and Leg, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 - 5263.

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion and the degree at which pain begins.  The examiner should also comment on the functional limitations, if any, associated with the Veteran's disabilities and whether the Veteran has suffered an incapacitating episodes.

The claims folder should be made available to the examiner for review in conjunction with the examinations, and the examiner should acknowledge such review in the examination report.  
 
Following the examinations, the examiner should address the following: 

a)  Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom.  

b)  List any side effects the Veteran has from the medication taken for his service-connected disabilities, and identify all side effects that affect his ability to obtain and/or retain a substantially gainful occupation.  

c)  Opine whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's service-connected disabilities prevent him from obtaining or retaining a substantially gainful occupation.  


Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disabilities and any associated disorder, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment caused by one or more nonservice-connected disorders.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  Determine whether this case should be submitted to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

7.  The RO should issue an SOC with respect to the issue of entitlement to an initial rating higher than 10 percent for his service-connected left knee disorder.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.  The claims file should be returned to the Board for further appellate consideration if this issue only if the Appellant files a timely substantive appeal. 

8.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, adjudicate his claims. 


9.  Following the adjudication of the claims, the Veteran and his representative should be provided an appropriate opportunity to respond to any adverse determination.

The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


